DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 12/20/2021.
Claims 1-16 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,614,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Amendments relating to Title and Specification have been fully considered and are entered.
Applicant’s amendment relating to Statutory Double Patenting Rejection with respect to claims 1, 4, and 6-8 have been fully considered and are persuasive.  The rejection of Statutory Double Patenting has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kallestad et al (Publication No. 2010/0257125 A1) teaches networked grain aeration system includes two or more grain storage facilities, each grain storage facility can be equipped 
Kallestad et al and other prior arts do not singularly or in combination disclose the limitations of: “between a group of edge devices deployed within a crop storage area, establishing a wireless ad hoc network and transmitting from a gateway device of the wireless ad hoc network measurement data concerning measurements of local physical environment parameters within the crop storage network made by sensors of the edge devices, wherein said gateway device collects the measurement data from the edge devices and transmits said measurement data using a fog agent executing on the gateway device; at a server, receiving the measurement transmitted by the fog agent of the gateway device, processing the received measurement data using a rules engine configured to assess the measurement data according to one or more user-defined rule sets for automated execution of predetermined actions according to said rule sets, and determining by the server a portion safe storage time for each portion of a plurality of portions of a stored crop at said crop storage area, the respective portions co-localized with respective ones of said edge devices of the plurality of edge devices, said portion safe storage times determined according to the measurement data and a model or a lookup table for dry matter loss, mold appearance, or germination capacity; and responsive to 
“a server operatively coupled to a group of edge devices deployed within a crop storage area, wherein the group of edge devices establish a wireless ad hoc network, and the edge devices comprise sensors for obtaining measurement data concerning measurements of local physical environment parameters within the crop storage area, the server operatively coupled to a gateway device of the wireless ad hoc network, wherein the gateway device is configured to collect the measurement data from the group of edge devices and to transmit the measurement data to the server using a fog agent executing on the gateway device; receive the measurement data transmitted by the fog agent of the gateway device, wherein the received measurement data is processed by the server using a rules engine configured to assess the measurement data according to one or more user-defined rule sets for automated execution of predetermined actions according to said rule sets; determine a portion safe storage time for each portion of a plurality of portions of a stored crop at said crop storage area, the respective portions co-localized with respective ones of said edge devices of the plurality of edge devices, said portion safe storage times determined according to the measurement data and model or a lookup table for dry matter loss, mold appearance, or germination capacity; and responsive to a determination that the total safe storage time is below a predetermined threshold, automatically initiate or modify a remedial action to affect environmental conditions of the crop storage area” as recited in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148


/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        03/19/2022